 4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 1 of 15 - Page ID # 219




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JANE DOE, and all others similarly situated;

                      Plaintiff,                                4:20CV3036

           v.
                                                             MEMORANDUM
BOARD OF REGENTS OF THE                                       AND ORDER
UNIVERSITY OF NEBRASKA; HANK
BOUNDS, President of the University of
Nebraska, individually and in his official
capacity; RONNIE GREEN, Chancellor of
the University of Nebraska Lincoln,
individually and in his official capacity;
JAKE JOHNSON, Assistant Vice
Chancellor for Student Affairs, individually;
MEAGAN COUNLEY, Deputy Title IX
Coordinator for UNL and IX Investigator
and/or the Title IX Coordinator for UNL,
individually and in her official capacity;
TAMI STRICKMAN, Associate to the
Chancellor and Title IX Coordinator,
individually and in her official capacity; and
MARC PEARCE, Assistant Dean for
Student Affairs and Administration at the
University of Nebraska College of Law,
individually;

                      Defendants.


       This matter is before the Court on a Partial Motion for Judgment on the Pleadings
(Filing No. 17) filed by defendants Board of Regents of the University of Nebraska
(“Board”), Hank Bounds (“Bounds”), Ronnie Green (“Green”), Jake Johnson (“Johnson”),
Meagan Counley (“Counley”), Tami Strickman (“Strickman”), and Marc Pearce (“Pearce”
and collectively, “defendants”) 1 pursuant to Federal Rule of Civil Procedure 12(c), (b)(1),

       1
        The Court notes Johnson and Pearce are only named individually. The Court has
also conformed the docket sheet to the First Amended Complaint (Filing No. 1-1).
     4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 2 of 15 - Page ID # 220




and (b)(6) and Nebraska Civil Rule 7.1(a). The defendants move to dismiss the first cause
of action in plaintiff Jane Doe’s (“Doe”) First Amended Complaint in part and moves to
dismiss the second cause of action in its entirety. For the reasons stated below, the motion
is granted.

I.       BACKGROUND
         Doe was a student at the University of Nebraska (“University”) College of Law,
which receives federal funding and is subject to Title IX of the Education Amendments of
1972 (“Title IX”), 20 U.S.C. § 1681 et seq. The individual defendants served in various
positions at the University at the relevant time.

         On or about September 2018, Doe was sexually assaulted by another law student,
John Roe (“Roe”). After the assault, Roe began stalking Doe. When Doe and her friends
complained about the stalking to Deanna Pina (“Pina”), another student, Pina reported the
stalking to Pearce on or about October 5, 2018.

         Upon receiving that report, Pearce spoke with Roe and reported the stalking
allegations to the University’s Office of Institutional Equity and Compliance (“IEC”). The
IEC contacted Pina in the fall of 2018 to discuss her allegations that Roe was stalking Doe
and other female students.

         Roe’s stalking continued. On or about January 9, 2019, Pearce contacted Doe to
discuss her fall grades. She told him about the sexual assault. Pearce did not report the
assault to the IEC until March. Roe continued to take the same classes as Doe and sit near
her.

         Counley was assigned to investigate Doe’s complaint. On April 30, 2019, she
advised Doe the investigation may take more than sixty days. Early in the investigation,
Counley scheduled an interview with Roe and his legal counsel. Roe’s counsel asked
Counley to obtain more information from Doe and her witnesses, which she did. Doe,
through counsel, complained of “disparity in the participation and notification between
                                              2
  4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 3 of 15 - Page ID # 221




[Doe’s] counsel and [Roe’s] counsel.” Doe’s counsel also advised Counley the information
Roe requested was designed “to harass and shame” Doe and her witnesses. Counley
responded that she had to ask questions on behalf of both parties.

       On or about July 17, 2019, Counley sent Doe and her counsel a draft report that
would be available for review for forty-eight hours. Doe’s counsel advised Counley that
the draft report contained new information and that forty-eight hours was not enough to
thoroughly review the report and respond. Doe noted several deficiencies in Pearce’s and
Counley’s handling of her complaint. Doe thought the investigation favored Roe.

       On August 16, 2019, Counley issued a decision, finding there had been no policy
violation and advising the parties the IEC would not recommend any sanctions. The report
did not address all the issues Doe identified.

       Doe appealed Counley’s decision.              Johnson presided over the appeal.   On
September 24, 2019, Johnson advised Doe that although University policy did not specify
an appellate standard of review, the “review should answer the question of whether the
University’s Investigator could reasonably conclude that, based on the totality of the
available information, the complaint should be dismissed.”

       Johnson upheld Counley’s decision. His review did not address the deficiencies
Doe raised. Doe alleges Strickman condoned or directed Counley’s failures. She further
alleges Green and Bounds failed to address the IEC’s serious deficiencies in handling Title
IX complaints.

       As a result of the defendants’ “actions and failure to implement and follow Title IX
policies,” Doe withdrew from the University. She believes other female students have
suffered the same fate and “have been discouraged from formally reporting sexual assault
and harassment by the Title IX office.”




                                                 3
  4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 4 of 15 - Page ID # 222




       On February 28, 2020, Doe sued the defendants in the District Court of Lancaster
County, Nebraska. She amended her pleading a few days later. On April 4, 2020, the
defendants removed (Filing No. 1) the action to this Court because Doe raises federal
claims. See 28 U.S.C. §§ 1331, 1441(a). Having answered (Filing No. 6) on May 8, 2020,
the defendants now move for a partial judgment on the pleadings.

II.    DISCUSSION
       A.     Standard of Review
       On a motion for judgment on the pleadings, the Court accepts the nonmoving party’s
factual allegations as true and draws all reasonable inferences in her favor. See Rossley v.
Drake Univ., 958 F.3d 679, 683 (8th Cir. 2020). To survive such a motion, the complaint
must allege “sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 570 (2007)); see also In re Pre-Filled Propane Tank Antitrust
Litig., 893 F.3d 1047, 1056 (8th Cir. 2018) (noting the plausibility standard from Twombly
and Iqbal “applies to Rule 12(c) motions”). A claim is facially plausible if supported by
sufficient factual content to allow “the [C]ourt to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

       “Although a moving party, for purposes of the Rule 12(c) motion, concedes the
accuracy of the factual allegations in his adversary’s pleading, he does not admit other
assertions in the opposing party’s pleading that constitute conclusions of law, legally
impossible facts, or matters that would not be admissible in evidence at trial.” 5C Arthur R.
Miller, Mary Kay Kane, & A. Benjamin Spencer, Federal Practice & Procedure § 1368 (3d
ed. 2004) (footnotes omitted). In deciding such a motion, the Court is “not bound to accept
as true ‘[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements,’ or legal conclusions couched as factual allegations.” McDonough
v. Anoka County, 799 F.3d 931, 945 (8th Cir. 2015) (alteration in original) (quoting Iqbal,
556 U.S. at 678).


                                             4
  4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 5 of 15 - Page ID # 223




       “Judgment on the pleadings ‘should be granted only if the moving party has clearly
demonstrated that no material issue of fact remains and the moving party is entitled to
judgment as a matter of law.’” Partridge v. City of Benton, 929 F.3d 562, 564-65 (8th Cir.
2019) (quoting Whatley v. Canadian Pac. Ry., 904 F.3d 614, 617-18 (8th Cir. 2018)).

       B.     Title IX
       Doe’s first cause of action alleges the defendants unlawfully discriminated against
her based on her sex. “Title IX prohibits federally funded universities from discriminating
against students on the basis of sex.” Rossley, 979 F.3d at 1191 (citing 20 U.S.C.
§ 1681(a)). “[B]ut it has consistently been interpreted as not authorizing suit against school
officials, teachers, and other individuals.” Fitzgerald v. Barnstable Sch. Comm., 555 U.S.
246, 257 (2009); accord Kinman v. Omaha Pub. Sch. Dist., 171 F.3d 607, 611 (8th Cir.
1999) (joining those circuits holding that “school officials may not be sued in their
individual capacity under Title IX” because they do not receive federal funds). 2

       In addition, as the defendants point out, the Eighth Circuit has consistently held that
“[a] suit against a government officer in [their] official capacity is functionally equivalent
to a suit against the employing governmental entity.” McKay v. City of St. Louis, 960 F.3d
1094, 1102 (8th Cir. 2020) (quoting Veatch v. Bartels Lutheran Home, 627 F.3d 1254,
1257 (8th Cir. 2010)); see also Doe v. Univ. of Ark. - Fayetteville, 974 F.3d 858, 866 (8th
Cir. 2020) (“An official-capacity claim is a claim against the institution.”). Such a claim
is properly “dismissed as redundant if the employing entity is also named.” King v. City
of Crestwood, 899 F.3d 643, 650 (8th Cir. 2018).


       2
        These cases are not new or subject to interpretation in this context. Doe’s counsel
is reminded that by presenting a pleading to the Court, an attorney “certifies that to the best
of the person’s knowledge, information, and belief, formed after an inquiry reasonable
under the circumstances[,] . . . the claims, defenses, and other legal contentions are
warranted by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law or for establishing new law.” Fed. R. Civ. P. 11(b)(2). Failing to
comply with Rule 11 can result in sanctions, and can, as happened here, lead to completely
unnecessary time and expense to the parties and the Court.
                                              5
 4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 6 of 15 - Page ID # 224




      In light of these principles, Doe now concedes her Title IX claim “cannot succeed
against the named Defendants” 3 and “withdraws the First Cause of Action against the
individually named Defendants.”

      Accordingly, the defendants’ motion is granted on this point. Doe’s Title IX claims
against Bounds, Green, Johnson, Counley, Strickman, and Pearce are dismissed in their
entirety with prejudice. Doe’s Title IX claim against the Board remains pending.

      C.     42 U.S.C. § 1983 – Equal Protection
      Doe’s second cause of action arises under 42 U.S.C. § 1983. To state a claim under
§ 1983, “a plaintiff must plead that each Government-official defendant, through the
official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.
Doe alleges the defendants violated her right to equal protection under the Fourteenth
Amendment.

      The defendants contend Doe’s § 1983 claims are barred by sovereign immunity and
qualified immunity. The defendants also emphasize that state entities and state officials
acting in their official capacities are not “persons” against whom a § 1983 claim for
monetary damages can be brought. See Will v. Michigan Dep’t of State Police, 491 U.S.
58, 71 (1989); Mayorga v. Missouri, 442 F.3d 1128, 1131 n.6 (8th Cir. 2006).

      In response to the defendants’ arguments, Doe clarifies she “does not intend to bring
claims against [the Board] or the Named Defendants in their Official Capacities under
§ 1983 for monetary damages.” Those claims are therefore dismissed with prejudice.

      In contrast, Doe continues to press her claims for injunctive relief against the Board
and Bounds, Green, Counley, and Strickman, in their official capacities, and her equal-




      3
        The “named Defendants” includes the Board. The Court presumes Doe meant to
refer only to the individually named defendants.
                                            6
  4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 7 of 15 - Page ID # 225




protection claim against the individual defendants in their individual capacities. The Court
takes each in turn.

               1.     Injunctive Relief
         The defendants argue Doe’s § 1983 claims against the Board and Bounds, Green,
Counley, and Strickman, in their official capacities, are barred by the doctrine of sovereign
immunity. Sovereign immunity generally shields a state and its agencies from private suits
in federal court without its consent. See, e.g., Franchise Tax Bd. of Cal. v. Hyatt, 587 U.S.
___, ___, 139 S. Ct. 1485, 1496 (2019); Church v. Missouri, 913 F.3d 736, 742 (8th Cir.
2019).

         The defendants acknowledge that some private-party suits for prospective
injunctive relief can—in limited circumstances—proceed against state officials in their
official capacities. See Ex parte Young, 209 U.S. 123, 159-160 (1908); 281 Care Comm.
v. Arneson, 638 F.3d 621, 632 (8th Cir. 2011) (“Under the Ex Parte Young doctrine, a
private party can sue a state officer in his official capacity to enjoin a prospective action
that would violate federal law.”). But they argue that exception does not apply here
because Doe does not allege an ongoing equal-protection violation.

         They further argue Doe’s equitable claims are moot because Doe—having
withdrawn from the University—no longer has what the Supreme Court has described as
“the requisite ‘personal stake in the outcome.’” Rizzo v. Goode, 423 U.S. 362, 372-73
(1976) (quoting Baker v. Carr, 369 U.S. 186, 204 (1962)); see also City of Los Angeles v.
Lyons, 461 U.S. 95, 101-02 (1983) (“The plaintiff must show that he has sustained or is
immediately in danger of sustaining some direct injury as the result of the challenged
official conduct and the injury or threat of injury must be both real and immediate, not
conjectural or hypothetical.”) (internal quotation marks omitted).

         Doe does not address the important distinction between the Board and the state
officials. She should have. The Ex parte Young doctrine does not apply to state agencies.


                                             7
  4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 8 of 15 - Page ID # 226




See Monroe v. Ark. State Univ., 495 F.3d 591, 594 (8th Cir. 2007). And Doe’s submissions
are devoid of any allegations of waiver or anything else that would reasonably call the
Board’s assertion of sovereign immunity into question. “Sovereign immunity does not
merely constitute a defense to monetary liability or even to all types of liability. Rather, it
provides an immunity from suit.” Fed. Mar. Comm’n v. S.C. State Ports Auth., 535 U.S.
743, 766, (2002).

       Doe’s claim for injunctive relief against the Board is dismissed. That leaves only
her claims against Bounds, Green, Counley, and Strickman. Those claims too do not
withstand scrutiny.

       To seek injunctive relief, a plaintiff must show that [s]he is under threat of
       suffering “injury in fact” that is concrete and particularized; the threat must
       be actual and imminent, not conjectural or hypothetical; it must be fairly
       traceable to the challenged action of the defendant; and it must be likely that
       a favorable judicial decision will prevent or redress the injury.

Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009); accord Calzone v. Hawley, 866
F.3d 866, 869 (8th Cir. 2017) (explaining Article III standing to sue each defendant requires
a plaintiff to not only “adequately allege[] that he was injured . . . and is likely to be injured
in the future,” but also “that each defendant caused his injury and that an order of the court
against each defendant could redress the injury.”).

       Similarly, to invoke the Ex parte Young exception, a plaintiff must allege “an
ongoing violation of federal law and seek[] relief properly characterized as prospective.”
281 Care, 638 F.3d at 632 (quoting Verizon Maryland, Inc. v. Pub. Serv. Comm’n of
Maryland, 535 U.S. 635, 645 (2002) (alteration in Verizon); see also Papasan v. Allain,
478 U.S. 265, 277-78 (1986) (“Young has been focused on cases in which a violation of
federal law by a state official is ongoing as opposed to cases in which federal law has been
violated at one time or over a period of time in the past, as well as on cases in which the
relief against the state official directly ends the violation of federal law as opposed to cases
in which that relief is intended indirectly to encourage compliance with federal law through

                                                8
  4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 9 of 15 - Page ID # 227




deterrence.”). The plaintiff must also show “a sufficient connection between” each
defendant and the alleged unlawful conduct. 281 Care, 638 F.3d at 632.


       General allegations against the defendants as a group and allegations based solely
on past harms are not enough. See, e.g., Lyons, 461 U.S. at 102-03; P.R. Aqueduct & Sewer
Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993) (“[T]he exception is narrow: It
applies only to prospective relief, does not permit judgments against state officers declaring
that they violated federal law in the past.”); Calgaro v. St. Louis County, 919 F.3d 1054,
1058 (8th Cir. 2019) (upholding judgment on the pleadings on an official-capacity claim
against a state official because the plaintiff “did not adequately plead a claim under
§ 1983”). “‘Past exposure to illegal conduct does not in itself show a present case or
controversy regarding injunctive relief . . . if unaccompanied by any continuing, present
adverse effects,’ or by ‘a sufficient likelihood that [the plaintiff] will again be wronged in
a similar way.’” In re Pre-Filled Propane Tank, 893 F.3d at 1054 (alterations in original)
(first quoting O’Shea v. Littleton, 414 U.S. 488, 495-96 (1974), then quoting Lyons, 461
U.S. 95 at 111).


       Doe contends she has alleged an ongoing violation of federal law because she “has
alleged actual injury suffered, policies that continue which have required [her] to withdraw
from the University, rendering her unable to continue with the educational path that she
had taken due the ongoing conduct of the Defendants.” Doe states, “Until the Defendants
[sic] course of conduct is rectified, [her] immediate harm continues in the form of the
deprivation of her educational opportunity with the Defendant [sic] University.”


       The argument is unpersuasive. Doe simply fails to adequately account for her
withdrawal from the University and the substantial impact that has on her claims for
prospective injunctive relief as pleaded. See, e.g., Papasan, 478 U.S. at 277-78; McDaniel
v. Precythe, 897 F.3d 946, 950 (8th Cir. 2018) (“[I]f an injury is merely speculative or
hypothetical, then it is insufficient to satisfy the constitutional minimum.”)


                                              9
 4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 10 of 15 - Page ID # 228




       Doe summarily states that her “ongoing deprivation is distinct from that identified
in” Lyons and Rizzo, but she does not explain how. Instead, she quotes references in those
cases to a “personal stake in the outcome,” “concrete adverseness,” and “real and
immediate threat of injury” that frankly do nothing to help her cause given her withdrawal
from the University.


       Doe’s reliance on the potential claims of an unidentified putative class of “other
female students” at the University likewise falls short.        If the sole named plaintiff
purporting to represent a putative class fails to establish “the requisite of a case or
controversy with the defendants,” she cannot seek relief for herself or on behalf of “any
other member of the class.” O’Shea, 414 U.S. at 494; accord In re SuperValu, Inc., 870
F.3d 763, 768 (8th Cir. 2017) (“A putative class action can proceed as long as one named
plaintiff has standing.”); see also Doe v. Purdue Univ., 928 F.3d 652, 666 (7th Cir. 2019)
(concluding a § 1983 plaintiff’s attempt to “champion the rights of other” students was “a
no-go” because he “plainly lack[ed] standing to assert the [constitutional] rights of other
students”).


       Doe’s official-capacity claims against Bounds, Green, Counley, and Strickman are
dismissed without prejudice.

              2.       Qualified Immunity
       The defendants argue Doe’s individual-capacity claims against Bounds, Green,
Johnson, Counley, Strickman, and Pearce should be dismissed because they are entitled to
qualified immunity. “Qualified immunity shields a government official from liability and
the burdens of litigation in a § 1983 action for damages unless the official’s conduct
violated a clearly established constitutional or statutory right of which a reasonable official
would have known.” Chambers v. Pennycook, 641 F.3d 898, 904 (8th Cir. 2011) (citing
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “Unless the plaintiff’s allegations state
a claim of violation of clearly established law, a defendant pleading qualified immunity is


                                              10
 4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 11 of 15 - Page ID # 229




entitled to dismissal before the commencement of discovery.” Mitchell v. Forsyth, 472
U.S. 511, 526 (1985).

       “To overcome qualified immunity at the pleadings stage, a plaintiff must ‘plead[]
facts showing (1) that the official violated a statutory or constitutional right, and (2) that
the right was ‘clearly established’ at the time of the challenged conduct.” Partridge, 929
F.3d at 565 (alteration in original) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)).
“A right is clearly established if—at the time of the alleged violation—‘the law was
sufficiently clear that every reasonable official would understand that what he is doing is
unlawful.’” Mogard v. City of Milbank, 932 F.3d 1184, 1188 (8th Cir. 2019) (quoting
District of Columbia v. Wesby, 583 U.S. ___, ___, 138 S. Ct. 577, 589 (2018)).

       “Although ‘[the Supreme] Court’s caselaw does not require a case directly on point
for a right to be clearly established, existing precedent must have placed the statutory or
constitutional question beyond debate.’” Kisela v. Hughes, 584 U.S. ___, ___, 138 S. Ct.
1148, 1152 (2018) (per curiam) (quoting White v. Pauly, 580 U.S. ___, ___, 137 S. Ct. 548,
551 (2017) (per curiam)). “Put simply, qualified immunity protects ‘all but the plainly
incompetent or those who knowingly violate the law.’” Mullenix v. Luna, 577 U.S. 7, 12
(2015) (per curiam) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

       The defendants contend Doe widely misses the mark at both steps.

       As noted above, Doe’s § 1983 claim is based on an alleged equal-protection
violation. “The Equal Protection Clause requires state actors to treat similarly situated
persons alike.” Am. Family Ins. v. City of Minneapolis, 836 F.3d 918, 921 (8th Cir. 2016).
But state officials “do not run afoul of the Equal Protection Clause if they treat dissimilarly
situated persons dissimilarly.”     Id.   What’s more, treating similarly situated people
differently is also “not a denial of equal protection unless” the plaintiff shows it includes
“an element of intentional or purposeful discrimination.” Batra v. Bd. of Regents of Univ.
of Neb., 79 F.3d 717, 721 (8th Cir. 1996) (quoting Snowden v. Hughes, 321 U.S. 1, 8

                                              11
 4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 12 of 15 - Page ID # 230




(1944)); see also Robbins v. Becker, 794 F.3d 988, 995 (8th Cir. 2015) (“The good faith of
[state] officers and the validity of their actions are presumed; when assailed, the burden of
proof is upon the complaining party.” (alteration in original) (quoting Sunday Lake Iron
Co. v. Wakefield Twp., 247 U.S. 350, 352 (1918))).

       Therefore, to state an equal-protection claim, Doe must show, “as a threshold
matter,” that Bounds, Green, Johnson, Counley, Strickman, and Pearce “treated her less
favorably than similarly-situated [students] on account of her” sex. Bogren v. Minnesota,
236 F.3d 399, 408 (8th Cir. 2000). “[T]he key requirement is that [she] allege and prove
unlawful, purposeful discrimination” by each defendant. Batra, 79 F.3d at 722.

       The defendants assert Doe abjectly fails to allege a plausible § 1983 claim at every
turn. For example, the defendants argue Doe “has not stated—and, cannot state—facts
supporting an inference of gender discrimination under the Equal Protection Clause.” As
the defendants see it, Doe’s “general allegations about University policy and procedure”
and “conclusory legal assertions . . . fail to state a § 1983 claim against the individually
named Defendants” in their individual capacities.

       More specifically, the defendants contend Doe “does not allege facts indicating that
when compared with other similarly situated individuals, she was treated differently based
on an impermissible consideration such as gender, by any of the individually named
Defendants.” According to the defendants, Doe’s “attempt to resuscitate her § 1983 claim”
by trying to “reframe her equal protection as being based upon” the defendants’ dissimilar
treatment of Doe and Roe during the investigation is both too late and contrary to the well-
established principle “that individuals be similarly situated in all relevant aspects for
purpose of the Equal Protection clause.”

       The defendants raise several valid questions about whether Doe has pleaded
sufficient facts to show that any of the individual defendants has violated her constitutional
rights. See, e.g., Perez v. Does 1-10, 931 F.3d 641, 646 (8th Cir. 2019) (concluding the

                                             12
 4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 13 of 15 - Page ID # 231




plaintiffs failed to plausibly allege a § 1983 claim where they (1) heavily relied on
speculation, legal conclusions, and “non-specific conclusory allegations” against the
defendants as a group, (2) failed “to provide enough factual detail to support a plausible
claim that any” particular defendant deprived them of their constitutional rights, (3) did not
plead “any facts that tie any” defendant to the plaintiffs’ protected status, and (4) failed to
show how they “were treated differently from any similarly situated” non-protected
individuals who were treated more favorably). Doe’s allegations that each defendant
unlawfully treated her differently than other similarly situated students based on her sex
are paper thin at best. She also fails to show she was similarly situated “in all relevant
respects,” Bills v. Dahm, 32 F.3d 333, 335 (8th Cir. 1994), to male students who were
treated more favorably.

       But even if the Court were to assume Doe plausibly alleged one or more of the
defendants violated her constitutional rights, Doe makes absolutely no effort to show her
claimed right “was ‘clearly established’ at the time of the challenged conduct.” Partridge,
929 F.3d at 565 (quoting al-Kidd, 563 U.S. at 735). Of course, “the general principle of
the right to equal protection” based on sex “has been clearly established.” Bills, 32 F.3d at
335.

       But Doe must show more. Id.; Hess v. Ables, 714 F.3d 1048, 1051 (8th Cir. 2013)
(burden of proof). She must show she had a clearly established equal-protection right that
was beyond debate under the specific facts and circumstances of this case. Bills, 32 F.3d
at 335; Kisela, 584 U.S. at ___, 138 S. Ct. at 1152. In other words, she must show that
every reasonable official in the defendant’s respective positions in this case would have
understood they were unlawfully discriminating against Doe based on her sex. See
Mogard, 932 F.3d at 1188.

       Because Doe has not met that burden, her § 1983 claims are dismissed. See Mitchell,
472 U.S. at 526; Calgaro, 919 F.3d at 1059 (“Because existing precedent does not clearly


                                              13
 4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 14 of 15 - Page ID # 232




establish the rights that [the plaintiff] asserts, [the defendant] is entitled to qualified
immunity.”).

       D.      Informal Request for Leave to Amend
       At the end of her brief in opposition, Doe informally requests “leave to amend her
complaint” if “the Court finds the pleadings insufficient.” Although Federal Rule of Civil
Procedure 15(a)(1) states that “the [C]ourt should freely give leave [to amend] when justice
so requires,” such leave “generally is inappropriate . . . where the plaintiff has not indicated
how it would make the complaint viable, either by submitting a proposed amendment or
indicating somewhere in its court filings what an amended complaint would have
contained.” Pet Quarters, Inc. v. Depository Tr. & Clearing Corp., 559 F.3d 772, 782 (8th
Cir. 2009); see also Plymouth County v. Merscorp, Inc., 774 F.3d 1155, 1160 (8th Cir.
2014) (“[A] party is not entitled to amend a complaint without making a showing that such
an amendment would be able to save an otherwise meritless claim.”).

       To that end, Federal Rule of Civil Procedure 7(b)(1) generally requires parties to
request court orders by a written motion and “state with particularity the grounds for
seeking the order” and “the relief sought.” With respect to motions to amend in particular,
Nebraska Civil Rule 15.1(a) provides

       A party who moves for leave to amend a pleading . . . must file as an
       attachment to the motion an unsigned copy of the proposed amended
       pleading that clearly identifies the proposed amendments. Except as stated
       in these rules or court order, the proposed amended pleading must be a
       complete pleading that, if allowed to be filed, supersedes the original
       pleading in all respects; no part of the prior pleading may be incorporated
       into the proposed amended pleading by reference. The motion for leave to
       amend must (1) specifically state the proposed amendments and (2) state
       whether the motion is unopposed or opposed, after conferring with opposing
       parties.

Accord Wolgin v. Simon, 722 F.2d 389, 395 (8th Cir. 1983) (“[T]o preserve the right to
amend a complaint a party must submit a proposed amendment along with its motion.”).


                                              14
 4:20-cv-03036-RFR-SMB Doc # 27 Filed: 12/23/20 Page 15 of 15 - Page ID # 233




       To the extent Doe intends that the Court treat her informal request for leave in her
response brief as a written motion, it is denied. See id. (rejecting the plaintiff’s request to
construe an informal request for leave in a brief “as a motion for leave to amend”). Doe
has neither complied with the applicable rules, see Meehan v. United Consumers Club
Franchising Corp., 312 F.3d 909, 914 (8th Cir. 2002) (“All civil litigants are required to
follow applicable procedural rules.”), nor otherwise explained how she would cure the
substantial deficiencies in her First Amended Complaint, see Dudek v. Prudential Sec.,
Inc., 295 F.3d 875, 880 (8th Cir. 2002) (upholding denial of a request for leave to amend
at the end of the plaintiffs’ brief because they did not (1) “include a proposed amended
pleading” as required by local rule, (2) “describe what changes they would make,” or
(3) specify what non-futile claims they would assert). Simply requesting a conditional “do-
over” buried in a brief does not suffice.

       Based on the foregoing,

       IT IS ORDERED:
       1.     The defendants’ Partial Motion for Judgment on the Pleadings (Filing
              No. 17) is granted as set forth above.
       2.     Plaintiff Jane Doe’s informal conditional request for leave to amend is
              denied.

       Dated this 23rd day of December 2020.

                                                   BY THE COURT:



                                                   Robert F. Rossiter, Jr.
                                                   United States District Judge




                                              15
